Case 3:19-cv-00040-GNS-RSE Document 1-1 Filed 01/15/19 Page 1 of 9 PagelID #: 5

Pied TAChOSHA 12/14/2018 Loreita Grady, Hardin Circuit Clerk
CASE NO. HARDIN CIRCUIT COURT
DIVISION
JUDGE
ERIC A. MARTIN PLAINTIFF
P.O, BOX 501167
MALABAR, FL 32950
v COMPLAINT
DEFENDANTS

AGI TRANSPORT, INC,
328 MOUNTAINASH ROAD
BRAMPTON, ON

SERVE: GREGORY M. FUNFSINN
771 CORPORATE DRIVE
SUITE 900
LEXINGTON, KY 40503

And

PENSKE TRUCK LEASING CORPORATION
RT, 10, GREEN HILLS .
P.O. BOX 1321

READING, PA 19603

SERVE; | CORPORATION SERVICE COMPANY.
421 WEST MAIN STREET
FRANKFORT, KY 40601

And

PARVEEN Kk. BRAR
37 KEMPSFORD CRES
BRAMPTON, ON L7A 0B6, CANADA

SERVE: ‘KENTUCKY SECRETARY OF STATE

700 CAPITAL AVENUE, SUITE 86
_ FRANKFORT, KY 40601

And
AJIT BRAR

37 KEMPSFORD CRES
BRAMPTON, ON L7A 0B6, CANADA

Fited 4B-CLOE994 = t2flaf2018 Loretta Grady, Hardin Circuit Clerk

 

 
Case 3:19-cv-00040-GNS-RSE Document1-1 Filed 01/15/19 Page 2 of 9 PagelD #: 6

Filed PPeChOTS94 12/14/2078 Loretta Crady, Hardin Clrault Clark

SERVE: KENTUCKY SECRETARY OF STATE
700 CAPITAL AVENUE, SUITE 86
FRANKFORT, KY 40601

sede od fe dk dae

Comes the Plaintiff, Eric A. Martin, by counsel, and for his cause of action against the
Defendants, states as follows:

PARTIES

1, That Plaintiff, Eric A, Martin, at all times relevant herein, is and was a resident of
the State of Florida.

2, That Defendant, AGI Transport, Inc. (hereinafter “AGI”), at all times relevant
herein, is and was a foreign corporation authorized and existing under the laws of Ontario,
Canada, with its principal place of business at 328 Mountainash Road, Brampton, ON, and at all
times relevant herein, had an agency relationship with Defendants, Parveen K. Brar and Ajit Brar
(hereinafter collectively “Brars”), who caused the subject collision. Defendant AGI specializes
in over-the-road hauling of goods through the United States, including Kentucky.

3, That Defendant, Penske Truck Leasing Corporation (hereinafter “Penske”), is a

foreign corporation organized under the laws of Delaware with its principal place of business at

Route 10 Green Hills, P.O. Box 1321, Reading, Pennsylvania.

4, That Defendant, Parveen K. Brar, at all times relevant herein, is a foreign
individual, and is a resident of Ontatio, Canada, with a last known address of 37 Kempsford
Cres, Brampton, ON L7A 0B6, Canada,

5, That Defendant, Ajit Brar, at all times relevant herein, is a foreign individual, and

is a resident of Ontario, Canada, with a last known address of 37 Kempsford Cres, Brampton,

ON L7A 0B6, Canada.

De
Filed 4B-CbN1994 42/44/2018 Loretta Grady, Hardin Gircult Clerk

 

 
Case 3:19-cv-00040-GNS-RSE Document 1-1 Filed 01/15/19 Page 3 of 9 PagelD #: 7

Filed Va-CEOTSG4 = talla/201e Loretta Grady, Hardin Circult Clerk

FACTS

6, On or about December 16, 2016, at approximately 6:30 a.m., Plaintiff, Eric A.
Martin, was (ravelling on Interstate 65 at or near mile marker 98 in Elizabethtown, Hardin
County, Kentucky, when Defendants, who were then and there acting in their individual
capacity, and as agents, employees, servants, representatives, assigns, and/or contractors
(hereinafter collectively “Agents”) of the other Defendants, negligently and carelessly collided
their tractor-trailer into the back of Plaintiff's vehicle, causing serious personal injuries to him,

7, Specifically, at all times material, the Defendant AGI leased a 2016 Freightliner
bearing the vehicle license number “PRP3571PS” from Defendant Penske. Defendant Brat's was

employed by Defendant AGI and the operator of the subject vehicle.

8. The subject vehicle operated by Parveen Brat was state-of-the-art and equipped
with sophisticated collision-avoidance systems. |

9, At all times material, while Plaintiff's Rav4 was stopped on the roadway with no
visual obstructions, Defendant, Parveen Brat, drove the subject vehicle directly into the rear of
Plaintiff's stopped Rav4.

10, Under the dangerous instrumentality doctrine, an owner who gives authority to

another to operate the owner’s vehicle, by either express or implied consent, has a nondelegable

obligation to ensure that the vehicle is operated safely.

{1. That the Defendants’ actions, or lack thereof, with respect to the hiring, retention,
contracting, use, and/or establishment of an agency relationship with the other Defendants or any
other entity for which they served as Agents constituted negligent hiring, entrustment, retention,
and/or supervision, as well as made them vicariously liable.

12, That Defendants knew, or should have known, that they and their Agents had to

follow all applicable statutes and regulations.
3.
Flisd F8-ChOI984 = Tahdfaote Loretta Grady, Hardin Cirowlt Clerk

 

 
Case 3:19-cv-00040-GNS-RSE Document 1-1 Filed 01/15/19 Page 4 of 9 PagelD #: 8

Filed V8-GOi984 = [2/4/2018 Loretta Grady, Hardin Clrouit Clerk

13. That Defendanis knew, or should have known, to implement policies and
procedutes to ensure thei Agents had to follow all applicable statutes and regulations.

14, That Defendants knew, or should have known, to act reasonably under similar
circumstances for the transport of goods over the road and across state lines.

15, That Defendant, Parveen Brat, knew, or should have known, that the subject
vehicle she operated was not in compliance with Federal Motor Cartier Safety Administration

(“F.M.C.S.A.”) Regulations.

16. That Defendants failed to implement, publish, or otherwise convey policies and

procedures to its Agents,

17, That Defendants, individually, and by and through their Agents, breached their

duties.

18. That the negligence of the Defendants, individually and collectively, and/or as an

Agent within the sta and scope of their agency with the other Defendants, was a substantial
factor in causing Plaintiff, Eric A. Martin, to sustain property damage to his vehicle, painful and
permanent injuries to his body, to incur medical expenses, past and future, to lose time and
income from his employment, to incur the permanent impairment of his power to labor and earn
money, and to incur pain and suffering, both body and mind, from the time of the incident to the

present and in the future, all of which is in excess of the minimal jurisdictional limits of this

Court.

i9, That the actions of each Defendant, collectively and individually, constituted

willful and wanton disregard, and/or gross negligence warranting punitive damages in this

matter,

Filed fa-PHiG84d = 12/14/2018 Loretta Grady, Hardin Gircult Clerk

 

 
Case 3:19-cv-00040-GNS-RSE Document 1-1 Filed 01/15/19 Page 5 of 9 PagelD #: 9

Filaet

Fiject

FaChOT94 TAN A/2 018 Loretta Grady, Hardin Circuit Glerk

WHEREFORE, Plaintiff demands:

L,

Judgment against the Defendants, individually and collectively, in a sum which

will fairly and reasonably compensate the Plaintiff for damages above alleged;

a

"Ds

Pre-judgment and post-judgment interest;
Reasonable costs and expenses, including attomneys’ fees;

Punitive damages;

Any and all other relief to which Plaintiff may appear entitled;

A trial by jury.

Respectfully submitted,

VIL f -
Eee ORRIS

713 WEST MA ee

LOUISVILLE, KY 40202

PHONE: (502) 583-9701

FAX: (502) 589-1144

Counsel for Plaintiff

V-CEO1894 = 14/14/2048 Loretta Crady, Hardin Gireult Clerk

 

 
 

Case 3:19-cv-00040-GNS-RSE Document 1-1 Filed 01/15/19 Page 6 of 9 PagelD #: 10

 

NOT ORIGINAL DOULUWIEN

Case 4451204 9693'39:59 PM
Court: CIRCUIT
County: HARDIN

AOQC-E-105 Sum Cade: Cl
Rev. 9-14

Commenwealth of Kentucky
Court of Justice = Courts. ky.gov

 

CR 4.02; Cr Official Form 1

 

 

 

Plantiff, MARTIN, ERIC A VS. AGi TRANSPORT, INC., ET AL, Defendant

TO: PARVEEN K BRAR
37 KEMPSFORD CRES
BRAMPTON, ONTARIO L7A 0B6, CANADA,

The Commonwealth of Kentucky to Defendant:

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.

Hardin Circuit Clerk
Date: 12/14/2018

 

Proof of Service
This Summons was:
[] Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

[1 Not Served because:

 

 

Date: _ 20
Served By

 

Title

 

 

Summons ID: @00000303724
CIRGUIT: 18-Cl-01994 Return fo Filer for Service

MARTIN, ERIC A VS. AGI TRANSPORT, INC., ET AL F z | d
JROTC A Page 1 of erie

Presiding Judge: HON. KELLY MARK EASTON (609182)

Cl: 000001 of 000001

 
 

Case 3:19-cv-00040-GNS-RSE Document 1-1 Filed 01/15/19 Page 7 of 9 PageID #: 11

 

NOE ORIGINAL DOCUNMEN

Case PR Poa 34°14 PM
Court: CIRCUIT
County: HARDIN

AOC-E-105 Sum Code: Cl
Rev. 9-14

 

Commonwealth of Kentucky
Court of Justice == Courfs.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Plantiff, MARTIN, ERIC A VS. AGI TRANSPORT, INC., ET AL, Defendant

TO: AJIT BRAR
37 KEMPSFORD CRES
.BRAMPTON, ONTARIO L7A OB6, CANADA,

The Commonwealth of Kentucky to Defendant:

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
~ the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.

Hardin Circuit Clerk
Date: 12/14/2018

 

Proof of Service
This Summons was: :

L] Served by delivering a true copy and the Complaint (or other initiating document)

 

 

 

 

 

To:
[_] Not Served because:
Date: , 20
Served By
Title

 

 

Summens ID: @00000303725
CIRCUIT: 18-Cl-01994 Return to Filer for Service

LN 0 8 Page to eFiled

Presiding Judge: HON. KELLY MARK EASTON (609182)

Cl: 000001 of 000001

 
 

Case 3:19-cv-00040-GNS-RSE Document 1-1 Filed 01/15/19 Page 8 of 9 PagelID #: 12

 

AOC-E-105 Sum Code: Cl
Rev. 9-14

Commonwealth of Kentucky
Court of Justice Courts.ky.gov

 

CR 4.02; Cr Official Form 4

 

NUT ORIGINAL DOCUMEN

Case F Aged reba 49° PM
Court: CIRCUIT
County: HARDIN

 

 

Plantiff, MARTIN, ERIC A VS. AGI TRANSPORT, INC., ET AL, Defendant

TO: GREGORY M FUNFSINN
771 CORPORATE DRIVE
SUITE 900
LEXINGTON, KY 40503

Memo: Related party is AGI TRANSPORT, INC.

The Commonwealth of Kentucky to Defendant:
AGI TRANSPORT, INC.

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be

taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Sumnions.

Hardin Circuit Clerk
Date: 12/14/2018.

Sitti: ec,

 

Proof of Service
This Summons was:
(LJ Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

(_] Not Served because:

 

 

Date: , 20

Served By

 

Title

 

 

Summons 1D: @00000303726
CIRCUIT: 18-GCl-01994 Certified Mail
MARTIN, ERIC AVS. AGI TRANSPORT, ING., ET AL

TARA ARO AE Page 1 of 1

eFiled

Presiding Judge: HON. KELLY MARK EASTON (609182)

Ci: 000001 of 000007

 
 

Case 3:19-cv-00040-GNS-RSE Document 1-1 Filed 01/15/19 Page 9 of 9 PagelID #: 13

 

AOC-E-105 Sum Code: Cl
Rev. 9-14

Commonwealth of Kentucky
Court of Justice §=—- Courts. ky.gov

 

GR 4.02; Cr Official Form 1

 

NOT ORIGINAL DOCUMNEN|
Case #1 {pecrdtaba o>? PM
84382-
Court’ CIRCUIT
County: HARDIN

 

 

Plantiff, MARTIN, ERIC A VS. AGI TRANSPORT, INC., ET AL, Defendant

TO; CORPORATION SERVICE COMPANY
421 WEST MAIN STREET
FRANKFORT, KY 40601

Memo: Related party is PENSKE TRUCK LEASING CORPORATION

The Commonwealth of Kentucky to Defendant:
PENSKE TRUCK LEASING CORPORATION |

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper Is delivered to you, judgment by default may be

taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the

document delivered to you with this Summons.

Neila. Cut

Hardin Circuit Clerk
Date: 12/14/2018

 

Proof of Service
This Summons was:
(1 Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

[I Not Served because:

 

 

Date: , 20

Served By

 

Title .

 

 

Summons !D: @00000303727
CIRCUIT: 18-Ci-01994 Certified Mail
MARTIN, ERIC AVS. AGI TRANSPORT, ING., ET AL

{ONO Page 1 of 1

eFiled

Presiding Judge: HON. KELLY MARK EASTON (609182)

Cl: 000001 of 000001.

 
